Citation Nr: 1230400	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-02 017	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 RO rating decision that denied a claim for a TDIU rating.  

In September 2011, the Board, in pertinent part, remanded the issue of entitlement to a TDIU rating, for further development.  

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are plantar fasciitis of the right foot (rated 30 percent); plantar fasciitis of the left foot (rated 30 percent); and residuals of a left ankle injury with an avulsion fracture of the talus with chronic synovitis (rated 20 percent).  The combined disability rating is 70 percent.  

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for a TDIU rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The November 2008 letter (noted above), also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in May 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; and records from the Social Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions; service treatment records; post-service private and VA treatment records; VA examination reports; and records from the SSA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service connected disabilities are plantar fasciitis of the right foot (rated 30 percent); plantar fasciitis of the left foot (rated 30 percent); and residuals of a left ankle injury with an avulsion fracture of the talus with chronic synovitis (rated 20 percent).  The combined disability rating is 70 percent.  The Board notes, however, that after combining these ratings under 38 C.F.R. § 4.25, with consideration of the bilateral factor for the bilateral lower extremities disabilities under 38 C.F.R. § 4.26, the Veteran does meet the minimum schedular threshold requirement.  38 C.F.R. § 4.16(a).  Thus, the Veteran does meet the minimum schedular requirements to be considered for a TDIU.  

The remaining question before the Board is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  A review of the record reveals that the Veteran completed four years of high school and one year of college and that his most recent occupation was as a service manager at a tire company.  He reports that he last worked full-time in November 2006.  The Veteran essentially contends that his service-connected disabilities prevent gainful employment, warranting a TDIU rating.  

Records from the SSA indicate do not indicate that the Veteran was receiving disability compensation.  September 2007 decisions reflect that the Veteran did not qualify for SSA disability benefits or Supplemental Security Income (SSI) payments, respectively.  

VA treatment records dated from April 2007 to November 2007 show treatment for numerous disorders, including the Veteran's service-connected bilateral foot disabilities and left ankle disability.  

A November 2007 orthopedic examination for VA notes that the Veteran reported that he was unemployed and that he last worked approximately one year earlier as a service advisor.  He maintained that he had to terminate his gainful employment due to chronic bilateral foot pain and left ankle pain.  He stated that household chores that required standing or walking long distances increased his bilateral foot pain.  The Veteran indicated that he had difficulty with unlevel surfaces due to instability in his ankle.  The impression was bilateral plantar fasciitis of the feet with associated calcaneal spurs rated as moderate and a chronic left ankle strain with chronic synovitis, instability, and loss of range of motion.  The examiner reported that the Veteran's chronic left ankle sprain with an instability pattern would give him difficulty walking on unlevel surfaces.  The examiner also stated that the Veteran's moderate bilateral plantar fasciitis of the feet with associated calcaneal spurs would give him difficulty with standing on hard surfaces or walking long distances.  The examiner indicated that the Veteran would be rated as a limited community ambulator without the aid of an orthopedic assistive device secondary to his plantar fasciitis.  

VA treatment records dated from January 2008 to September 2009 refer to continued treatment for multiple disorders, including the Veteran's service-connected bilateral foot disabilities and left ankle disability.  

An October 2009 VA feet examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had been unemployed since November 2006.  He stated that he was a service manager for an automobile company and that he lost his job secondary to a combination of depression, vision problems, and bilateral foot pain and (left) ankle pain.  The Veteran indicated that he did not think he would presently be able to perform his job based solely on his bilateral foot and (left) ankle problems.  He reported that his previous job required him to be able to walk on the service floor for several hours at a time and that he could no longer tolerate standing and walking for more than two or three hours.  The Veteran reported that he was limited in his ability to perform yard work or shopping due to limitations with standing or walking.  The diagnoses were bilateral plantar fasciitis, bilateral Achilles tendinitis, and metatarsalgia, bilaterally.  The examiner commented that the Veteran was currently unemployed for the reasons stated above.  

VA treatment records dated in October 2009 refer to continued treatment.  

A January 2010 VA general medical examination report reflects that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran was jobless, homeless, and that he had no income.  The examiner stated that the Veteran reported that he used to be a service manager in an automobile company and that the last work he performed was at a tire company in 2007.  It was noted that the Veteran had not been able to work for the previous two years because of multiple physical and mental problems.  The examiner indicated that the Veteran had no income whatsoever except for VA disability payments and that he was on food stamps.  The examiner stated that the Veteran was presently living with his mother who was supporting him and that he was going to move out with his sister for her support with a home, food, and dressing.  The diagnoses were service-connected chronic foot pain, bilateral fasciitis, and a (left) ankle injury, as well as obstructive sleep apnea; chronic obstructive pulmonary disease (COPD); diabetes mellitus, type 2; hypogonadism; obesity; hypertension; and a major depressive disorder.  

A January 2012 VA orthopedic examination report indicates that the Veteran's claims file was reviewed.  The examiner related a diagnosis of residual injury to the left ankle and foot with an avulsion fracture of the talus with synovitis.  The examiner reported that the Veteran's subjective complaints during the examination appeared out of proportion to the objective examination findings.  The examiner stated that the Veteran displayed a poor effort and that he showed exaggerated pain behavior when his feet were specifically examined, but no objective evidence of pain when his dorsal pedal and tibial arteries were examined and his feet, heels, and ankles were unobtrusively palpated with deep pressure.  The examiner reported that the Veteran used a brace and cane for his left ankle that were self-bought and not prescribed.  The examiner reported that the Veteran was not using the brace or cane at the time of the examination.  

The Veteran reported that he was a service manager for an automotive business from 1987 until he quit in 2007 and went on disability.  The examiner noted that the Veteran maintained that he went on disability because of his feet, ankles, diabetes, high blood pressure, sleep apnea, and his depression.  It was noted that he was a high school graduate and that he had one year of college.  The examiner remarked that the Veteran was independent in self-care, cooking, and driving.  The examiner stated that the Veteran drove sixty miles to the examination.  

A January 2012 VA feet examination report notes that the Veteran's claims file was reviewed.  The diagnosis was plantar fasciitis of the right foot and left foot.  The examiner stated that the Veteran reported that he was a service manager for an automotive business from 1987 until he quit in 2007 and went on disability.  The examiner reported that the Veteran maintained that he went on disability because of his feet, ankles, diabetes, high blood pressure, sleep apnea, and his depression.  It was noted that the Veteran was a high school graduate and that he had one year of college.  

A January 2012 VA general medical examination report reflects that the Veteran's claims file was reviewed.  As to diagnoses, the examiner reported that the Veteran's service-connected conditions were residuals of an injury to the left ankle and foot with an avulsion fracture of the talus with chronic synovitis; plantar fasciitis of the right foot; and planter fasciitis of the left foot.  As to nonservice-connected conditions, the diagnoses included depression; diabetes mellitus, type 2; a right ankle sprain; obstructive sleep apnea; COPD; hypertension; status post left carpal tunnels syndrome; and intermittent passing out after coughing and laughing as reported by the Veteran.  The examiner commented that the Veteran's service-connected left ankle disability and bilateral plantar fasciitis should not preclude occupations that did not require constant prolonged standing and walking.  The examiner stated that such disorders should not preclude sedentary jobs that allow the Veteran to sit as necessary and change his position, intermittently.  The examiner reported that the Veteran was independent with his gait, driving, and household activities, which was the level of activities required in most sedentary jobs.  The examiner maintained that the Veteran had normal mental capabilities and reasoning powers and that he had a high school education with one year of college, which were enough for multiple sedentary jobs.  

The examiner indicated that the Veteran had many nonservice-connected medical conditions including obstructive sleep apnea and COPD that he reported limited his endurance for strenuous activities, but which should not limited sedentary jobs.  The examiner remarked that the Veteran had diabetes mellitus with neuropathy, as well as obstructive sleep apnea that the Veteran reported was controlled, which should not limit his occupational activities.  The examiner noted that he was taking medications for depression and that his affect appeared normal and should not preclude working at gainful employment if so desired.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (Court) has stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that an October 2009 VA feet examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had been unemployed since November 2006, that he previously worked as a service manager for an automobile company, and that he lost his job secondary to a combination of depression, vision problems, bilateral foot pain and (left) ankle pain.  The Veteran indicated that he did not think he would presently be able to perform his job based solely on his bilateral foot and (left) ankle problems.  He reported that his previous job required him to be able to walk on the service floor for at a time and that he could no longer tolerate standing and walking for more than two or three hours.  The Veteran also stated that he was limited in his ability to perform yard work or shopping due to limitations with standing or walking.  The diagnoses, at that time, were bilateral plantar fasciitis, bilateral Achilles tendinitis, and metatarsalgia, bilaterally.  The examiner commented that the Veteran was currently unemployed for the reasons stated above.  

The Board observes that the VA examiner did not specifically indicate that the Veteran was unemployed as a result of his service-connected plantar fasciitis of the left and right foot, as well as his service-connected residuals of a left ankle injury with an avulsion fracture of the talus with chronic synovitis.  In fact, the information listed "above" also included the Veteran's report that he lost his job secondary to nonservice-connected disabilities such as depression, vision problems, bilateral foot pain, and (left) ankle pain.  The examiner also did not provide any rationale for the opinion that the Veteran was unemployed for the reasons stated above.  Therefore, the Board finds that the examiner's opinion is less probative in this matter.  

The Board notes that the VA examiner at the January 2012 VA general medical examination reviewed the Veteran's claims file, and specifically indicated that the Veteran's service-connected left ankle disability and bilateral plantar fasciitis should not preclude occupations that did not require constant prolonged standing and walking.  The examiner stated that such disorders should not preclude sedentary jobs that allow the Veteran to sit as necessary and change his position, intermittently.  The examiner reported that the Veteran was independent with his gait, driving, and household activities, which was the level of activities required in most sedentary jobs.  The examiner indicated that the Veteran had normal mental capabilities and reasoning powers and that he had a high school education with one year of college, which were enough for multiple sedentary jobs.  The Board notes that the VA examiner specifically provided rationales for her opinions as to the Veteran's employability.  Additionally, the VA examiner specifically addressed the Veteran's service-connected disabilities.  Consequently, the Board finds that the opinions provided pursuant to the January 2012 VA general medical examination report are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

After a thorough review of the record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  There is no competent evidence of record showing that he is unable to maintain substantially gainful employment due to the severity of his service-connected disabilities.  In fact, the evidence indicates that the Veteran could perform sedentary jobs.  

The Board acknowledges that the Veteran has problems with his service-connected disorders, but these factors are reflected in the current 70 percent combined rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disabilities may cause some economic inadaptability, this also is taken into account in the assigned evaluation.  In this case, there is no showing of total individual unemployability based solely on these disabilities.  

Based upon the foregoing, the Board concludes that the preponderance of the evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned combined disability evaluation of 70 percent, the preponderance of the evidence is against his claim.  Accordingly, the preponderance of the evidence is against a finding that a total disability rating based upon individual unemployability due to service-connected disability is not warranted.  As such, this claim must be denied.


ORDER

A TDIU rating is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


